Citation Nr: 0308368	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1992 to November 1995.  This matter comes to the Board 
of Veterans' Appeals (Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The veteran had also appealed a 
denial of service connection for hearing loss, but has 
withdrawn that claim.  In December 2002, the veteran 
testified at a videoconference hearing before the 
undersigned.  She specifically indicated that the above-
listed issues were the only ones on appeal.


FINDINGS OF FACT

1.  The veteran's asthma requires daily inhalational or oral 
bronchodilator therapy; FEV-1 is better than 55, FEV-1/FVC is 
better than 55 percent, monthly physician visits for care of 
exacerbations are not required, and intermittent courses of 
systemic corticosteroids are not required.  

2.  The veteran's manifested by moderate, but not severe, 
limitation of lumbar motion, with no evidence of 
intervertebral disc syndrome, ankylosis, or severe 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the veteran's 
asthma.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§4.97, Diagnostic Code (Code) 6602 (2002).

2.  A 20 percent rating is warranted for the veteran's 
service connected low back disability.  38 U.S.C.A. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and 4.71a, Codes 5292, 5295 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the decision explaining why 
her claims for increased ratings were denied.  By a statement 
of the case (SOC) in June 2002 and a supplemental statement 
of the case in September 2002, she was advised of the 
controlling law and regulations.  These communications, and 
correspondence from VA, clearly explained her rights and 
responsibilities and advised her what evidence was of record 
and what type of evidence could substantiate her claims.  
Furthermore, the SOC and the SSOC specifically advised her of 
VA's and her own respective responsibilities in the 
development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  
Specifically, VA has obtained all records of VA medical 
treatment and VA has offered to assist the veteran in the 
procurement of any private medical records.  She has not 
identified any pertinent evidence which is outstanding.  In 
fact, at her December 2002 hearing, she specifically 
indicated that there are no additional records to be 
obtained.  VA has arranged for examinations to assess the 
severity of the asthma and the low back disorder, including 
in November 2000.  The evidence of record is sufficient to 
address the issues at hand.  




Factual Background

An April 1996 rating decision granted service connection for 
asthma and a low back disorder characterized as levoscoliosis 
with spurring, L1, L2.  The asthma was initially rated 10 
percent, and the low back disorder was rated noncompensable.  
In July 1996, the RO increased the rating for the low back 
disorder to 10 percent.   

In September 2000, the veteran submitted a claim for 
increased ratings.

VA outpatient treatment records dating from 1996 through 2000 
document treatment for asthma and for low back problems.  
These records show the asthma has been treated with 
inhalation therapy/oral bronchial dilators and, on occasion 
(January 1997 and May 2000) with Prednisone.  1997 X-rays of 
the lumbar spine showed mild scoliosis.   A September 2000 
record of an annual examination indicated that the veteran 
reported occasional wheezing before exercise and prolonged 
walking, and lower back pain and spasms.  Deep tendon 
reflexes were intact and symmetrical.  The assessment 
included controlled asthma and chronic back pain, scoliosis. 

In November 2000, the veteran underwent examination by an 
orthopedic surgeon on behalf of VA.  She reported complaints 
of low back pain with occasional radiating pain and numbness 
through the left lower extremity.  She stated that she had to 
shift positions quite frequently in order to avoid sciatica 
down the left lower extremity, and that she had periodic 
episodes (two times per month) when her back begins to spasm.  
Range of motion testing revealed that active flexion was to 
65 degrees, extension to 5 degrees, right/left lateral 
bending to 30 degrees, and right/lateral turning to 60 
degrees.  Objective findings included: left sided paralumbar 
tenderness; no pain, fatigue, weakness or lack of endurance 
with range of motion of the lower back; no spasm or weakness 
in the lower back; no postural abnormalities or fixed 
deformities; and no signs of atrophy or asymmetry of the 
musculature of the back.  Comprehensive motor examination of 
the lower extremities showed motor power to be  5+/5+ 
bilaterally.  Sensory examination revealed normal dermatomal 
pattern to pinprick and deep touch.  Knee jerks and ankle 
jerks were both 2+ bilaterally, and plantar response was 
downward bilaterally.  Straight leg raising sign was negative 
bilaterally.  The examining physician indicated that if he 
had to assign or estimate the range of motion limitation due 
to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups, it would be approximately 
15%.  The diagnosis included some signs of left sided 
radiculitis.

On VA respiratory examination in November 2000 the veteran 
reported complaints of a productive cough only during acute 
asthmatic attacks; otherwise there was no cough or sputum, 
and never hemoptysis.  She noted shortness of breath on 
exertion.  Asthmatic attacks usually occurred twice a month.  
Between attacks the veteran reportedly felt well with no 
complaints.  She was treated with Albuterol spray and 
Azmacort.  Physical examination revealed no evidence of 
restrictive disease, kyphoscoliosis or pectus excavatum.  A 
pulmonary function test was reportedly within normal limits 
without any evidence of obstructive or restrictive 
ventilatory defect.  Findings included FEV-1 of 122 percent 
predicted value.  The diagnosis was bronchial asthma, with 
normal pulmonary function test at present.   

In a May 2002 statement, the veteran indicated that she used 
inhalators and steroids to treat her asthma and that she had 
been on a nebulizer several times.  With regard to her lower 
back, she noted pain that radiates into the extremities, 
numbness and limited range of motion.  

In her July 2002 VA Form 9, the veteran stated that her 
asthma requires daily inhalation therapy.  She also indicated 
that she was taking an inhaled steroid daily.  She reported 
two to three attacks per night, and noted that she had been 
on Prednisone and other steroids several times.  She stated 
that her low back problems included pain radiating into the 
lower extremities, limitation of motion and spasms.  She 
noted she used medications and a TENS unit.

The file contains VA outpatient treatment records dating from 
November 2000 through July 2002.  The veteran underwent 
physical therapy for her back problems in November 2000 and 
requested a TENS unit.  In June 2001, her physician 
prescribed Flexeril for her back pain.  A July 2002 document 
contains a list of prescriptions the veteran received over 
the period from January 1997 to July 2002.  This record 
reflects that the veteran was on a course of steroids 
(Prednisone) for nine days in May 2002, that she was often on 
inhalers, and that she was not controlled on steroid 
inhalers.  Physicians' notes specifically state "patient not 
controlled on steroid inhalers."  On a May 2002 record it 
was noted that the veteran's asthma was worse since the 
middle of April.  She stated she had been biking recently and 
was waking up at night short of breath and in need of her 
inhaler.  In July 2002 the veteran reported complaints of 
back spasms.  

During her December 2002 hearing, the veteran essentially 
asserted that an increased rating is warranted for asthma 
because it requires that she use steroids and daily 
inhalation therapy.  She testified that she had been treated 
with courses of systemic steroids, with Prednisone, and with 
Corticosteroids.  She reported that her symptoms included 
shortness of breath and difficulty breathing that caused her 
to wake at night.  With regard to her back disorder, she 
testified that her symptoms included spasms, chronic pain 
extending across the back and into the hips, and lower 
extremity numbness.  Treatment included physical therapy, a 
TENS unit, anti-inflammatories, and various muscle relaxants.

Analysis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Asthma

The Board notes that the veteran's bronchial asthma has been 
rated 10 percent under 38 C.F.R. § 4.97, Code 6602.  Code 
6602 provides a 10 percent rating for a Forced Expiratory 
Volume in one second (FEV-1) of 71 to 80-percent predicted, 
or a FEV- 1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or intermittent inhalation or oral bronchodilator therapy.  A 
30 percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalation or oral bronchodilator therapy, or inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  In the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Code 6602 and Note following.  

The veteran's latest examination was in November 2000.  
Pulmonary function testing revealed FEV1 of 122 percent 
predicted and FEV1/FVC of 79 to 80 percent.  Such findings do 
not warrant a rating in excess of 10 percent.  However, a 30 
percent rating is also warranted where the asthma requires 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  The veteran has 
testified that her asthma requires such therapy/medication.  
Her credible testimony is corroborated by the listing of 
prescriptions she has been provided.  Consequently, a 30 
percent rating is warranted under Code 6602.  

The Board has also considered whether a rating in excess of 
30 percent is warranted.  As noted above, a 60 percent rating 
is warranted for asthma with at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids, or FEV-1 or FEV-1/FVC of 55 
percent or less.  None of these criteria are met.  The 
veteran has not had at least monthly visits to a physician 
for required care of exacerbations.  She has indicated that 
she used corticosteroids; however the medical evidence, 
including medication listings, does not corroborate 
intermittent (at least three per year) courses of systemic 
corticosteroid treatment.  And FEV-1 and FEV-1/FVC are both 
better than 55 percent.  Consequently, a rating in excess of 
30 percent is not warranted.  

Low Back Disability

The veteran's low back disability, characterized as 
levoscoliosis with spurring at L1-L2, has been rated 10 
percent under 38 C.F.R. § 4.71(a), Code 5292, for limitation 
of motion of the lumbar spine.  Slight limitation of lumbar 
motion warrants a 10 percent rating; moderate limitation of 
lumbar motion warrants a 20 percent rating; and severe 
limitation of lumbar motion warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5292.  The terms "mild," "moderate" 
and "severe" are not defined in VA regulations, and the Board 
must arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6.

The findings on the veteran's most recent examination in 
November 2000 reveal that flexion was limited to 
approximately 65 degrees, extension to 5 degrees, lateral 
flexion to 30 degrees, and rotation to 60 degrees.  This 
represents normal range of rotation, slight loss of flexion 
and lateral flexion, and severe loss of extension.  Viewing 
these findings in the light most favorable to the veteran and 
considering the totality of motion loss, the Board concludes 
that these findings reflect moderate limitation of lumbar 
spine motion, warranting a 20 percent rating under Code 5292.  
A higher rating under this Code requires severe limitation of 
lumbar motion, here not shown (nor is ankylosis).  

The Board is well aware that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board also notes that any evaluation of musculoskeletal 
disability must also include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, including the degree 
of additional range-of-motion loss due to pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  While the veteran has had 
complaints of pain with range of motion, the physician who 
performed the November 2000 examination specifically stated 
that if he had to assign or estimate the range of motion 
limitation due to pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups, it 
would be approximately 15%.  This opinion does not support a 
finding of severe disability even with consideration of these 
other factors.  As there is no evidence of functional loss 
not already compensated by the increased, 20 percent, rating, 
a higher rating based on impairment of function due to pain 
is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.

Turning to other provisions for rating disability of the low 
back, the Board notes that lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  Severe lumbosacral strain is not shown by the record; 
consequently, a rating in excess of 20 percent is not 
warranted under this code.

Finally, the Board finds that the veteran's service connected 
low back disability does not encompass intervertebral disc 
syndrome.  Hence, consideration of a higher rating under Code 
5293 is not indicated.  
ORDER

A 30 percent rating is granted for asthma, subject to the 
regulations governing payment of monetary awards.

A 20 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

